 


109 HRES 1031 IH: Requesting the Department of Health and Human Services to develop a plan for a comprehensive and permanent program to medically monitor individuals who were exposed to the toxins of 9/11 Ground Zero in New York City and to provide medical treatment for all such individuals who are sick as a result of exposure to the toxins.
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1031 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2006 
Mr. Fossella (for himself, Mrs. Maloney, Mrs. McCarthy, Mr. Towns, Mrs. Kelly, Mr. Owens, Mr. Crowley, Mr. Engel, Mr. Serrano, Mr. McCotter, Mr. Bishop of New York, Mr. Grijalva, and Mr. King of New York) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Requesting the Department of Health and Human Services to develop a plan for a comprehensive and permanent program to medically monitor individuals who were exposed to the toxins of 9/11 Ground Zero in New York City and to provide medical treatment for all such individuals who are sick as a result of exposure to the toxins. 
 
 
Whereas on the morning of September 11, 2001, while Americans were attending to their daily routines, terrorists hijacked four civilian aircraft, crashing two of them into the towers of the World Trade Center in New York City and a third into the Pentagon outside Washington, D.C.;  
Whereas as a result of the attacks on the World Trade Center, towers one, two and seven collapsed releasing pulverized materials that are known to cause adverse health effects;  
Whereas the World Trade Center Medical Monitoring Program has documented 70 percent of screened 9/11 responders have experienced respiratory problems following the attacks and 60 percent continue to experience respiratory problems;  
Whereas the New York City Fire Department has documented that, on average, a firefighter who responded to the World Trade Center has experienced a loss of 12 years of lung capacity;  
Whereas the New York City Fire Department and the World Trade Center Medical Monitoring Program have both documented extensive mental health effects on rescue and recovery workers;  
Whereas rescue and recovery workers came from across the country to assist in the rescue, recovery and clean-up efforts of the attacks;  
Whereas the Secretary of Health and Human Services, Michael Leavitt, has appointed Dr. John Howard as the Federal coordinator of 9/11 health and has announced a task force on 9/11 health to supplement Dr. Howard’s work; and  
Whereas the passage of five years since September 11, 2001, has provided concrete medical evidence of continued and persistent health effects: Now, therefore, be it  
 
That the House of Representatives requests the Department of Health and Human Services— 
(1)to develop a plan for a comprehensive and permanent program to medically monitor all individuals who were exposed to the toxins of 9/11 Ground Zero in New York City and to provide medical treatment for all such individuals who are sick as a result of exposure to the toxins, including all rescue, recovery and clean-up workers, all residents, school children, and area workers, and all other individuals who were exposed to the toxins; and  
(2)to submit the plan to the Congress and the President by December 1, 2006.  
 
